Citation Nr: 0618334	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and, if so, whether service connection is now 
warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




REMAND

The Board finds that further development is needed before a 
decision can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with VA's duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2005).

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PSTD, was denied by the 
Board in November 2002, as the preponderance of the evidence 
was against a current diagnosis of PTSD and, even assuming 
such diagnosis, there was no credible supporting evidence of 
an in-service stressor.  

The veteran filed a claim to reopen in April 2003, and this 
appeal ensues from the RO's August 2003 rating decision, 
which declined to reopen the veteran's claim on the basis 
that no new and material evidence had been submitted.  The RO 
also noted that the veteran had failed to provide a minimal 
description of alleged stressors.  

Following the issuance of this rating decision, the veteran 
submitted a statement in support of claim in July 2003, which 
was entirely in Spanish and has been translated.  In addition 
to the previously submitted stressor information (which was 
not confirmed and which provided the basis for the previous 
denial), the veteran named another soldier whom he saw die in 
December 1969 after he came into contact with the enemy in 
the suburbs of Dong Tien, Vietnam.  In March 2004, the RO 
requested verification of the veteran's reported stressors 
from the US Armed Services Center for Unit Records and 
Research (now known as the US Army and Joint Services Records 
Research Center (JSRRC)).  A reply was received that same 
month, but only discussed the previous response provided in 
2001; it did not mention the additional death identified more 
recently.  Fundamental fairness to the veteran requires an 
effort by VA to verify his account of this stressor.  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  See Kent v. Nicholson, No. 04-181 (March 
31, 2006).  As this claim is being remanded for stressor 
verification, the RO should provide the veteran with the 
required notice as discussed in Kent.  

While this remand order is directed to the RO, the veteran 
also has a responsibility to cooperate with VA's efforts to 
help him develop his claim and to ultimately substantiate his 
claim with necessary evidence, as the failure to do so may 
result in a denial of his claim.  The appellant is hereby 
notified that it is his responsibility to report for any 
scheduled examination and to cooperate in the development of 
the case, as the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, as 
required by Kent v. Nicholson, No. 04-181 
(March 31, 2006).  

2.  Attempt to verify the veteran's 
reported in-service PTSD stressor as 
described in his July 2003 statement.  If 
additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If stressor 
verification cannot be achieved due to 
insufficient information, that fact 
should be documented in the record.  

3.  If the veteran's claimed PTSD 
stressor is verified, schedule the 
veteran for a VA medical examination to 
determine: (a) whether the veteran now 
has PTSD or some other psychiatric 
disorder, if any; and (b) if so, whether 
PTSD or such other disorder is 
etiologically related to active duty.  
The veteran's claims folder should be 
made available for review.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.

4.  After completion of the directives 
above, and following any further 
appropriate development, review the 
claim.  If the claim is denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC), and given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment as required by 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
